EXHIBIT 10.3

SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(NON-EMPLOYEE DIRECTOR)

School Specialty, Inc. (the “Company”) hereby grants you restricted stock units
(each, an “RSU Award”) under the 2014 Incentive Plan of School Specialty, Inc.,
as amended (the “Plan”). This RSU Award entitles you to a number of shares of
the Company’s common stock (the “Shares”) equal to the number of restricted
stock units (the “RSUs”) granted to you as set forth in Schedule I to this
Restricted Stock Unit Agreement (this “Agreement”), subject to the terms and
conditions set forth in this Agreement.

Schedule I to this Agreement provides the details for your RSU Award. It
specifies the number of RSUs you have been granted and the vesting schedule
applicable to your RSU Award.

The RSU Award is subject in all respects to the applicable provisions of the
Plan. This Agreement does not cover all of the rules that apply to the RSU Award
under the Plan, and the Plan defines any terms in this Agreement that this
Agreement does not.

In addition to the terms and restrictions in the Plan, the following terms and
restrictions apply to the RSU Award:

 

Vesting    The RSUs you have been granted under the RSU Award shall vest
pursuant to the vesting schedule in Schedule I to this Agreement. If your
service as a director is terminated for any reason except in connection with a
Change in Control, the vesting of the RSUs shall, on the date of such
termination, cease and any unvested RSUs shall be forfeited by you and revert to
the Company. Unless otherwise adjusted by the Administrator in accordance with
the Plan, you shall be entitled to receive one Share for each RSU that vests.
Shareholder Status    You understand and agree that the Company will not
consider you a stockholder, and you do not have any rights or privileges of a
stockholder for any purpose with respect to any of the RSUs granted under the
RSU Award or any Shares distributable with respect to any RSUs until such Shares
are so distributed. Issuance and Delivery of Shares    In accordance with the
Plan, the Company shall ascribe to you a number of Shares underlying the RSUs
that vest, less any Shares used to satisfy the obligation, if any, to withhold
income taxes in connection with the vesting of any RSUs, as soon as
administratively practical following the date your RSUs vest but in no event
later than 60 days following the date your RSUs vest. Taxes    The Company may
require payment of or withhold any withholding tax which it believes is payable
as a result of vesting of the RSUs or any payments thereon or in connection
therewith, and the Company may defer making delivery with respect to the Shares
until arrangements satisfactory to the Company have been made with regard to any
such withholding obligation. The Company may withhold Shares to satisfy such
withholding obligations.



--------------------------------------------------------------------------------

Compliance    You may not sell or otherwise dispose of the RSU Award in
violation of applicable law. No Effect on Relationships    Nothing in this
Agreement restricts the Company’s rights or those of any of its affiliates to
terminate its or their relationship with you at any time, with or without cause.
The termination any such relationship, whether by the Company or any of its
affiliates or otherwise, and regardless of the reason for such termination, has
the consequences provided for under the Plan. Governing Law    The laws of the
State of Delaware will govern all matters relating to this Agreement, without
regard to the principles of conflict of laws, except to the extent superseded by
the laws of the United States of America. Notices    Any notice you give to the
Company must follow the procedures then in effect under the Plan and this
Agreement. If no other procedures apply, you must deliver your notice in writing
by hand or by mail to the office of the Assistant Secretary designated by the
Administrator. If mailed, you should address it to such Assistant Secretary at
the Company’s then corporate headquarters, unless the Company directs grantees
to send notices to another corporate department or to a third party
administrator or specifies another method of transmitting notice. The Company
will address any notices to you at your office or home address as reflected on
the Company’s personnel or other business records. You and the Company may
change the address for notice by like notice to the other, and the Company can
also change the address for notice by general announcements to grantees. Plan
Governs    Wherever a conflict may arise between the terms of this Agreement and
the terms of the Plan, the terms of the Plan will control; provided, however,
that this Agreement may impose greater restrictions on, or grant lesser rights,
than the Plan.

 

2



--------------------------------------------------------------------------------

SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

GRANTEE ACKNOWLEDGMENT

I acknowledge that I have received a copy of the Plan and this Agreement
(including Schedule I). I represent that I have read and am familiar with the
terms of the Plan and this Agreement (including Schedule I). By signing where
indicated below, I accept the RSU Award subject to all of the terms and
provisions of this Agreement (including Schedule I) and the Plan, as may be
amended in accordance with its terms. I agree to accept as binding, conclusive,
and final all decisions or interpretations of the Administrator concerning any
questions arising under the Plan and this Agreement with respect to the RSU
Award.

 

EMPLOYEE     SCHOOL SPECIALTY, INC. By:         By:    

Date:

     

Date:

 



--------------------------------------------------------------------------------

SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

SCHEDULE I

RSU Grant Number:

Participant Information:

Name:

Restricted Stock Information:

RSUs Granted:                                      Date of Grant:

RSU Vesting Provisions

 

  1.

Vesting Schedule. These RSUs will become 100% vested on                     .

 

  2.

Change in Control. Notwithstanding the foregoing or any provision in the
Agreement or Plan to the contrary, in the event of a Change in Control prior to
the Vesting Date, all of the RSUs granted above shall vest upon such a Change in
Control provided they have not been previously forfeited.